DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The “Ohms to Salinity Conversion” graph depicted in Figure 1B is objected to as it appears that the value “~0.5%” on the right hand side of the graph representative of an average human salinity percentage is meant to read “~0.05%.” This can be inferred because the numbers on the right hand side of the graph appear to be listed in descending order from the top to the bottom. Additionally, it appears that a decrease in percent salinity is meant to corresponds with an increase in kilo ohms as seen on the left hand side of the graph. In Figure 1C, the number “0.05%” is referenced on the x-axis of the graph, but the number “0.5%” is not seen. The value in Figure 1B will be thereby be interrupted as “0.05%” as opposed to “0.5%” in the current office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 objected to because of the following informalities:
- “the detected electrical resistance” should instead read, “the detected resistance.”

Claims 17-20 objected to because of the following informalities:
- “wearable device of claim 15” should instead read, “wearable device of claim 16.” A call was placed to the attorney on file on 08/15/2022 in regards to the interpretation of claims 17-20 as dependent on claim 16 as opposed to claim 15. A voicemail was left explaining that the claims 17-20 would be interpreted as dependent on claim 16 and no objection to such interpretation was subsequently received from the attorney.

Appropriate correction of each of the above objections is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 

Claim 1
- Prong 1: a generic placeholder for “means” stated as “a resistance detector processor”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “a resistance detector processor” is not modified by sufficient structure

- Prong 1: a generic placeholder for “means” stated as “a risk detector processor”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “a risk detector processor” is not modified by sufficient structure

- Prong 1: a generic placeholder for “means” stated as “a storage device”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “a storage device” is not modified by sufficient structure

- Prong 1: a generic placeholder for “means” stated as “a warning signal generator”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “a warning signal generator” is not modified by sufficient structure

Claim 12
- Prong 1: a generic placeholder for “means” stated as “a medium baseline resistance detector”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “a medium baseline resistance detector” is not modified by sufficient structure

Claim 16
- Prong 1: a generic placeholder for “means” stated as “biometric detector”
- Prong 2: the term “for” followed by functional language
- Prong 3: the phrase “biometric detector” is not modified by sufficient structure 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 currently reads, “wherein the replaceable medium is at least occasionally in contact with the user.” Claim 1 should instead read, “wherein the replaceable medium is configured to be at least occasionally in contact with the user.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations:
- “the medium” in line 5

- "the electrical resistance" in line 6.
- " the salinity" in line 8.  
- “the perspiration” in line 8
- " the detected resistance" in line 9.  
There is insufficient antecedent basis for each of these limitations in the claim.

Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are as follows.

- Claim 17 recites a device “wherein the at least one condition is met if the user's heart rate is above 50%-85% of the user's maximum BPM (220-age).” The claim does not explicitly state the device as exists in claim 17 is capable of taking a heart rate measurement. The claim should instead be reworded to positively recite that the wearable device comprises a biometric detector for measuring a user’s heart rate. 

- Claim 18 recites a device “wherein the at least one condition is met if the user's body temperature is above 32 degrees Celsius.” The claim does not explicitly state the device as exists in claim 18 is capable of taking a body temperature measurement. The claim should instead be reworded to positively recite that the wearable device comprises a biometric detector for measuring a user’s body temperature. 

- Claim 19 recites a device “wherein the at least one condition is met if the respiration rate is above 40 breaths per minute.” The claim does not explicitly state the device as exists in claim 19 is capable of taking a respiration rate measurement. The claim should instead be reworded to positively recite that the wearable device comprises a biometric detector for measuring a user’s respiration rate.  

- Claim 20 recites a device “wherein the at least one condition is met if the systolic blood pressure is above 200 mmHg.” The claim does not explicitly state the device as exists in claim 20 is capable of taking a blood pressure measurement. The claim needs should instead be reworded to positively recite that the wearable device comprises a biometric detector for measuring a user’s blood pressure.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Begtrup (US 20190008448 A1). 

Regarding claim 1, Begtrup teaches a wearable device (Begtrup abstract) for determining the risk of an underlying health concern (Begtrup ¶[0002]) comprising a replaceable medium for absorbing the perspiration of a user, wherein the replaceable medium is at least occasionally “in fluidic communication with the skin (Begtrup ¶[0061]).” In regards to the absorbent properties of the replaceable medium, Begtrup teaches the medium “may contain a wicking collector (Begtrup ¶0061]).” According to the Merriam-Webster dictionary, a wicking component can be considered equivalent to an absorbent component because a wick can be used “to absorb or drain (a fluid, moisture, etc.).” Begtrup further teaches a power supply (Begtrup ¶[0032]) electrically connected to the replaceable absorbing medium (Begtrup ¶[0069]). The replaceable absorbing medium, which is in contact with the skin (Begtrup ¶[0061]), comprises microfluidic channels (Begtrup ¶[0061]) contained in the second layer of the device (Begtrup ¶[0067]). Begtrup teaches wherein the device comprises a plurality of sensors including a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” The sensors and processors contained in the device are capable of periodically measuring the “electrolyte concentrations in the wearer's sweat at chronologically assured sampling intervals (Begtrup ¶[0065]) .” Begtrup teaches wherein the electrical properties, including electrical resistance, of the absorbed perspiration is dependent on the salinity of the perspiration (Begtrup ¶[0073]). The device taught by Begtrup further includes a risk detector processor capable of triggering an alert signal if least one condition related to the user’s detected salinity, derived from a plurality of sensors including a skin contact resistance sensor (Begtrup ¶[0073]), is met (Begtrup ¶[0065]). Begtrup teaches if this condition is met, the device contains a mechanism for triggering an alert signal (Begtrup ¶[0065]). Additionally, the device comprises a storage device for storing detected values (Begtrup ¶[0046]-¶[0047]) and a warning signal generator for providing a warning signal to the user based on the alert signal (Begtrup ¶[0065]-¶[0066]). 

Regarding claim 3, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device comprises a plurality of sensors including galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” Begtrup teaches wherein at least one condition is met if the detected salinity of the medium, correlated with the skin contact resistance measurement (Begtrup ¶[0073]), exceeds a predetermined value associated with a risk of hyponatremia (Begtrup ¶[0029]).

Regarding claim 10, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device is “secured by a flexible strap, band, or sleeve 802 made from neoprene, spandex, elastic or other suitable material capable of holding the device against skin comfortably while preventing excessive movement of the device relative to the skin (Begtrup ¶[0067]).” 

Regarding claim 11, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the warning signal of the device can include an “auditory alert, a haptic signal, a light signal, or a combination of these (Begtrup ¶[0065]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2,4 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Sun (US 20190313944 A1) .

Regarding claim 2, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device comprises a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” Begtrup does not explicitly teach wherein the resistance detector processor further comprises an ohmmeter. Sun teaches a device for detecting and analyzing one or more analyte in a host’s sweat (Sun ¶[0010]) further comprising “an ohmmeter in electrical contact with the device. (Sun ¶[0118]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ohmmeter described in Sun with the resistance detector processor described in Begtrup in order to produce a single numerical output representative of the resistance of the user’s sweat salinity. This single numerical output could then be easily compared to a baseline value stored in the device, allowing for rapid alerting of the user regarding a detected abnormality in the sweat salinity.

In regards to claim 4, the elements of claim 3 are rejected as described above. Begtrup teaches wherein the device could be used to detect a predetermined value associated with a risk of hyponatremia (Begtrup ¶[0029]). In the modified Begtrup device described above, the risk detector processor further includes an ohmmeter capable of detecting resistance values related to the salinity of a user’s sweat. However, neither the Begtrup reference nor the Sun reference recite a specific resistance value of 239kOhms associated with the risk for hyponatremia. The expected sweat salinity value associated with a healthy individual is around 20-80mmol/L. A sweat salinity level lower than this range could be indicative of a health issue, such as hyponatremia. The chemical and physical properties of sodium, including the molecular weight of sodium, and the resistivity of sodium, are also known in the art. This resistance value of 239kOhms indicative of the risk for hyponatremia can be calculated using these known values in combination with mathematical processes such as Ohm’s Law. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the resistance threshold indicative of the risk for hyponatremia in order to perform a diagnosis.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Reshef (US 5050604 A).

	In regards to claim 5, the elements of claim 1 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining the risk of an underlying health concern (Begtrup ¶[0002]). Begtrup does not explicitly state that the device can be used to indicate there is a risk to the user of cystic fibrosis. However, it is common practice in the art to diagnose cystic fibrosis through sweat tests and sweat electrolyte analysis as taught by Reshef (Reshef Column 2 Lines 15-18). It is also commonly known in the art that individuals with cystic fibrosis have significantly increased perspiration salinity levels. Reshef reiterates the significance of these diagnosis practices, and further states the benefit of continuous sweat monitoring and instant test results (Reshef Column 1 Lines 31-36; Column 2 Lines 18-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device described in Begtrup with the application of diagnosing cystic fibrosis described in Reshef in order to achieve continuous sweat monitoring and eliminate the need to send an individual’s sweat to a lab for analysis, which increases the amount of time it takes to diagnose said individual.  

In regards to claim 6, the elements of claim 1 are rejected as described above. In the Begtrup device as modified by Sun, the risk detector processor further includes an ohmmeter capable of detecting resistance values related to the salinity of a user’s sweat. However, the Begtrup does not recite a specific resistance value of 47kOhms associated with the risk for cystic fibrosis. The expected sweat salinity value associated with a healthy individual is around 20-80mmol/L. A sweat salinity level higher than this range could be indicative of a health issue, such as cystic fibrosis. The chemical and physical properties of sodium, including the molecular weight of sodium, and the resistivity of sodium, are also known in the art. This resistance value of 47kOhms associated with the risk for cystic fibrosis can be calculated using these known values in combination with mathematical processes such as Ohm’s Law. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the resistance threshold indicative of the risk for cystic fibrosis in order to perform a diagnosis. 

Claims 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Simon (US 20150202418 A1).

	Regarding claim 7, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device contains an absorbing medium for absorbing the perspiration of a user (Begtrup ¶[0061]). Begtrup does not teach that the absorbing medium could comprise an absorbent fabric. The invention described by Simon related to a medical device comprising “high capacity absorbent material capable of absorbing at least 5 times its own weight of said fluid (Simon abstract).” Simon teaches wherein the absorbing medium could comprise an absorbent fabric (Simon ¶[0166]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the absorbing medium with an absorbent fabric because fabric is a flexible material and can offer a higher level of comfort to the user. 

Regarding claim 8, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device contains an absorbing medium for absorbing the perspiration of a user (Begtrup ¶[0061]). Begtrup does not teach that the absorbing medium could comprise a gel. Simon teaches wherein the absorbing medium could comprise a gel (Simon ¶[0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the absorbing medium with a gel because porous gels are known to have absorbent properties and could be used to increase the amount of sweat absorbed by the device, producing more reliable and consistent results. Gels are commonly used in other applications, such as diapers, to reduce the incidence of skin rash and irritation, promoting comfortability of the user.

Regarding claim 9, the elements of claim 8 are rejected as described above. Begtrup teaches wherein the device contains an absorbing medium for absorbing the perspiration of a user (Begtrup ¶[0061]). Begtrup does not teach that the absorbing medium could comprise a silica gel or activated carbon. Simon teaches wherein the absorbing medium could comprise a silica gel (Simon ¶[0113]) or activated carbon (Simon ¶[0119]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the absorbing medium with a silica gel or activated carbon because both of these materials have absorbent properties and could be used to increase the amount of sweat absorbed by the device, producing more reliable and consistent results. Additionally, activated carbon is known to have filtering properties, preventing contaminates from entering the device, and odor reduction properties. Silica gel is commonly used in medical applications because it is non-toxic and can safely be applied to the skin. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1 in view of Severns (US 10945892 B2). 

	Regarding claim 12, the elements of claim 1 are rejected as described above. Begtrup teaches wherein the device comprises a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” In the Begtrup device as modified by Sun, the risk detector processor further includes an ohmmeter capable of detecting resistance values related to the salinity of a user’s sweat. Begtrup does not teach wherein a medium baseline resistance detector detects the resistance of the absorbing medium when no perspiration is absorbed, compares the detected electrical resistance of the medium with no perspiration absorbed to a baseline value stored in the storage device, and finally generates a replacement signal if the detected resistance of the medium rises above a baseline value. The invention described in Severns is related to an incontinence detector including “a layer of material having uniformly distributed electrically resistive elements which impart a baseline electrical resistance to the layer (Severns abstract)” and said layer having “an actual electrical resistance (Severns abstract).” The detector is “responsive to deviations of the actual resistance from the baseline resistance (Severns abstract).” Severns teaches wherein the absorbing medium has an inherent resistance value (Severns Column 1 Lines 62-66). Severns further teaches wherein the resistance of the absorbing medium at a given time can be measured and compared to the baseline inherent resistance value (Severns Column 4 Lines 65-67 through Column 5 Lines 1-8). Finally, Severns teaches wherein if the detected resistance of the absorbing medium deviates from the baseline inherent resistance value, a replacement signal is generated (Severns Column 5 Lines 35-47). In this case, the replacement signal is the wet/dry status displayed at the nurse’s station. This status indicates to the nurse the soiled garment needs to be changed, promoting the comfort and hygiene of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medium baseline resistance detector described in Severns with the resistance detector processor in the modified Begtrup device in order to ensure a new absorbing medium is being used when the user initiates the device.

Claims 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1 in view of Severns (US 10945892 B2) further in view of Abraham (WO 2013/011391 A3). 

Regarding claim 13, the elements of claim 12 are rejected as described above. In the Begtrup device as modified by Severns, the resistance detector further includes a medium baseline resistance detector. Begtrup does not teach wherein a new baseline value is set at various intervals of time to account for saturation of the medium over time. The invention described in Abraham is directed towards a means for “detecting the amount of liquid in an absorbent article while it is being worn by a wearer and for alerting the wearer or a caregiver to the fullness status (Abraham ¶[0001]).” Abraham teaches when the system is activated, an initial capacitance reading for the absorbent article is measured.  A second reading measuring the capacitance of the absorbent article is taken after an interval of time, and the difference between the initial capacitance reading and the secondary capacitance reading is calculated. If the difference between the two values is below a previously specified threshold, a replacement signal is sent to the user. If the difference between the two values is greater than a previously specified threshold, “the average moving baseline equals the last average capacitance (Abraham ¶[00102]).” In this way, a new baseline value is set at various intervals of time to account for saturation of the medium over time. (Abraham ¶[00102]; Fig. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the process described in Abraham into the medium baseline resistance detector of the modified Begtrup device in order to avoid changing the absorbent article prematurely (Abraham ¶[0005]), reducing waste.

Regarding claim 14, the elements of claim 12 are rejected as described above. In the Begtrup device as modified by Severns, the resistance detector further includes a medium baseline resistance detector. The Begtrup device as modified by Abraham further teaches a process for detecting the saturation level of the absorbing medium that can be implemented into the medium baseline resistance detector. Begtrup does not teach a secondary warning signal to the user based on the saturation level of the absorbing medium. Abraham teaches a signal to the user indicating saturation of the absorbing medium based on a preprogrammed value associated with the fullness of the absorbing medium wherein “some examples of desired percentages include 50% fullness, 75% fullness, 90% fullness and 100% fullness (Abraham ¶[00101]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the warning signal process described in Severns into the medium baseline resistance detector of device described in the modified Begtrup device in order to promote sanitary use of the device by prompting the user to replace the absorbing medium once it has become saturated.

Regarding claim 15, the elements of claim 13 are rejected as described above. In the Begtrup device as modified by Severns, the resistance detector includes a medium baseline resistance detector. The Begtrup device as modified by Abraham further teaches a process for detecting the saturation level of the absorbing medium that can be implemented into the medium baseline resistance detector and a warning signal generator to indicate saturation of the absorbing medium. Begtrup does not teach a secondary warning signal to the user based on the saturation level of the absorbing medium comprising audible, visual, or haptic feedback. Abraham teaches a signal to the user indicating saturation of the absorbing medium based on a preprogrammed value associated with the fullness of the absorbing medium (Abraham ¶[00101]).” Abraham further teaches said signal could comprise audible (Abraham claim 10), visual (Abraham claim 9), or haptic feedback (Abraham claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the three types of warning signals described in Abraham to alert the user the absorbing medium has become saturated. This notification system can be used to promote sanitary practices by prompting the user to replace the absorbing medium when it has become saturated. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Severns (US 10945892 B2) further in view of Yuen (US 9410979 B2).

	Regarding claim 16, the elements of claim 13 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining risk of an underlying health concern (Begtrup ¶[0002]), but does not teach wherein said device comprises at least one biometric detector for measuring the user's heart rate, body temperature, respiration rate, or blood pressure. The invention described in Yuen is related to a portable sensor device comprising biometric sensors configured to detect a user’s heart rate (Yuen Column 14 Lines 34-35), body temperature (Yuen Column 14 Line 40), respiration rate (Yuen Column 14 Line 45), or blood pressure (Yuen Column 14 Line 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional biometric sensors described in Yuen with the device described in Begtrup because by detecting the above stated vital signs, it can be verified the device is in direct contact with a user’s skin, and not absorbing an unrelated liquid while the device is located remotely from the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Severns (US 10945892 B2) further in view of Yuen (US 9410979 B2) in light of University of Iowa Hospitals & Clinics, “Target heart rate for exercise” [URL:  https://uihc.org/health-topics/target-heart-rateexercise#:~:text=If%20your%
20heart% 20rate%20is,the%20right%20level%20of%20intensity accessed on 09/20/2022, 2 July 2016] 

Regarding claim 17, the elements of claim 16 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining risk of an underlying health concern (Begtrup ¶[0002]) wherein the device comprises a GSR sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” The Begtrup device modified by Yuen is capable of detecting a user’s heart rate, body temperature, respiration rate, or blood pressure. Neither the Begtrup reference nor the Yuen reference teach the specific heart rate threshold wherein the user's heart rate is above 50%-85% of the user's maximum BPM (University of Iowa Hospitals & Clinics Page 2). However, it is well known in the art that this heart range would indicate a user is performing some form of physical activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify that a user was in a state of exercise before testing the user for hyponatremia to confirm the liquid absorbed by the absorbing medium is sweat, and not an unrelated liquid absorbed while the device is located remotely from the user. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Severns (US 10945892 B2) further in view of Yuen (US 9410979 B2) in light of Vargas, “Skin wettedness is an important contributor to thermal behavior during exercise and recovery” [URL: https://doi.org/10.1152/ajpregu.00178.2018 accessed on 09/20/2022, 20 October 2018]

Regarding claim 18, the elements of claim 16 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining risk of an underlying health concern (Begtrup ¶[0002]) wherein the device comprises a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” The Begtrup device modified by Yuen is capable of detecting a user’s heart rate, body temperature, respiration rate, or blood pressure. Neither the Begtrup reference nor the Yuen reference teach the specific skin temperature threshold of greater than 32 degrees Celsius.  However, it is well known in the art that this skin temperature value is standard of a healthy adult (Vargas Page 1 Column 1 Lines 18-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify that a user was wearing the device before testing the user for hyponatremia to confirm the liquid absorbed by the absorbing medium is sweat, and not an unrelated liquid absorbed while the device is located remotely from the user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Severns (US 10945892 B2 further in view of Yuen (US 9410979 B2) in light of ELF, “Your lungs and exercise” [URL: https://breathe.ersjournals.com/content/12/1/97 accessed on 09/20/2022, 12 March 2016]

Regarding claim 19, the elements of claim 16 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining risk of an underlying health concern (Begtrup ¶[0002]) wherein the device comprises a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” The Begtrup device modified by Yuen is capable of detecting a user’s heart rate (Yuen Column 14 Lines 34-35), body temperature (Yuen Column 14 Line 40), respiration rate (Yuen Column 14 Line 45), or blood pressure (Yuen Column 14 Line 39). Neither the Begtrup reference nor the Yuen reference teach the specific respiration rate greater than 40 breaths per minute. However, it is well known in the art that this respiration rate would indicate a user is performing some form of physical activity (ELF Page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify that a user was in a state of exercise before testing the user for hyponatremia to confirm the liquid absorbed by the absorbing medium is sweat, and not an unrelated liquid absorbed while the device is located remotely from the user.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Begtrup (US 20190008448 A1) in view of Severns (US 10945892 B2) further in view of Abraham (WO 2013/011391 A3) further in view of Yuen (US 9410979 B2) in light of  AMICOMED, " Exercises for systolic and diastolic blood pressure" [URL: https://www.amicomed.com/exercises-for-systolic-and-diastolic-blood-pressure/?lang=en accessed on 09/20/2022, 12 July 2015]

Regarding claim 20, the elements of claim 16 are rejected as described above. Begtrup teaches a wearable device (Begtrup abstract) for determining risk of an underlying health concern (Begtrup ¶[0002]) wherein the device comprises a galvanic skin response (GSR) sensor (Begtrup ¶[0046])  for measuring skin contact resistance (Begtrup ¶[0073]). The device further comprises a resistance detector processor to correlate sodium “concentrations to GSR/sweat conductivity readings (Begtrup ¶[0073]).” The Begtrup device modified by Yuen is capable of detecting a user’s heart rate (Yuen Column 14 Lines 34-35), body temperature (Yuen Column 14 Line 40), respiration rate (Yuen Column 14 Line 45), or blood pressure (Yuen Column 14 Line 39). Neither the Begtrup reference nor the Yuen reference teach the specific systolic blood pressure threshold of greater than 200mmHg. However, it is well known in the art that this systolic blood pressure level would indicate a user is performing some form of intense physical activity, such as cardio (AMICOMED). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify that a user was in a state of exercise before testing the user for hyponatremia to confirm the liquid absorbed by the absorbing medium is sweat, and not an unrelated liquid absorbed while the device is located remotely from the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571) 270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C.C./Examiner, Art Unit 4176                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792